DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/237,982, filed on 1/2/2019.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/4/2021, 9/27/2021, and 3/25/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (JP 2008022358 A – Translation) in view of Yamasaki (US 2006/0017657 A1).
In regard to claims 1 and 11, Otsuki discloses an eyeglasses type wearable electronic device, and method of operating (sections [0003-0017], Figures 1 & 2), comprising: at least one transparent member (Figure 1, “2, 3”); a transparent member frame which supports the transparent member (Figure 1, “4”); first and second temple portions (Figure 1, “9, 10”) coupled to the transparent member in a rotatable manner so that the first and second temple portions can be folded or unfolded with respect to the transparent member frame (Figure 2(a)-(c), “9, 3”), but does not specifically disclose a processor operatively connected with the transparent member and the first and second temple portions, wherein the processor is configured to: identify whether at least one of the first and second temple portions is folded or unfolded in a designated direction with respect to the transparent member frame while displaying an image including at least one virtual object on the transparent member, and control the transparent member to cease the displaying of the image, in response to identifying that the at least one of the first and second temple portions is folded in the designated direction.  
Within the same field of endeavor, Yamasaki teaches wherein it is desirable for a processor to be operatively connected with a transparent member and first and second temple portions, wherein the processor is configured to: identify whether at least one of the first and second temple portions is folded or unfolded in a designated direction with respect to the transparent member frame while displaying an image including at least one virtual object on the transparent member, and control the transparent member to cease the displaying of the image, in response to identifying that the at least one of the first and second temple portions is folded in the designated direction for the purpose of suppressing power from being consumed in vain when a head-mounted display is in an unavailable state (page 2, section [0047] & page 3, sections [0051-0058], Figure 5, “20, 27”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the processor to be as claimed for the purpose of suppressing power from being consumed in vain when a head-mounted display is in an unavailable state.
Regarding claims 2 and 12, Yamasaki further teaches wherein the processor is further configured to: detect a rotation by the at least one of the first and second temple portions, and identify that the at least one of the first and second temple portions is folded based on the detected rotation (page 3, sections [0051-0058]).  
Regarding claims 3 and 13, Yamasaki teaches wherein the processor is further configured to: identify a distance between the transparent member frame and the at least one of the first and second temple portions using at least one of a magnetic sensor, an optical sensor or a switch disposed in the transparent member frame, and detect the rotation by the at least one of the first and second temple portions based on the identified distance (page 3, sections [0051-0058], Figure 5, “27”).  
Regarding claims 4 and 14, Yamasaki teaches wherein the processor detects the rotation by at least one of: detect whether the first temple portion rotates about a first hinge axis provided by a first hinge portion, or detect whether the second temple portions rotates about a second hinge axis provided by a second hinge portion, wherein the first hinge portion is disposed between the transparent member frame and the first temple portion, and wherein the second hinge portion is disposed between the transparent member frame and the second temple portion (page 3, sections [0051-0058], Figure 5, “24, 27”).    
Regarding claims 5 and 15, Yamasaki teaches wherein the first hinge portion couples the first temple portion to the transparent member frame in the rotatable manner, and wherein the second hinge portion couples the second portion to the transparent member frame in the rotatable manner (Figure 3, “24, 20, 25, 21”).  
Regarding claims 6 and 16, Otsuki discloses said wearable electronic device comprising: a light source disposed in the at least one of the first and second portions (section [0011], Figures 1 & 2, “7a”), but does not specifically disclose wherein the processor is further configured to: control the light source depending on if the wearable electronic device is folded or unfolded.  
However, Yamasaki teaches wherein it is desirable for a processor to be configured to: control the light source depending on if the wearable electronic device is folded or unfolded for the purpose of suppressing power from being consumed in vain when a head-mounted display is in an unavailable state (page 2, section [0047] & page 3, sections [0051-0058], Figure 5, “20, 27”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the processor to be configured to: control the light source depending on if the wearable electronic device is folded or unfolded for the purpose of suppressing power from being consumed in vain when a head-mounted display is in an unavailable state.
Regarding claims 7, 17 and 18, Yamasaki teaches wherein the processor is further configured to: control the light source to emit an image optical signal related to the image when the first and second temple portions are unfolded with respect to the transparent member frame; and control the light source to cease emission of the image optical signal when the at least one of the first and second temple portions is folded with respect to the transparent member frame (page 3, sections [0051-0059]).  
Regarding claim 9, Yamasaki teaches wherein the processor is disposed in the transparent member frame or the at least one of the first and second temple portions (page 2, section [0047], Figure 4, “20”).  
Regarding claims 10 and 20, Yamasaki teaches wherein the processor is further configured to: control the transparent member to display the image, in response to identifying that the first and second temple portions are unfolded in a direction in which the first and second temple portions become separate from each other (page 3, sections [0058-0059]).  
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Otsuki in view of Yamasaki as applied to respective claims 1 and 11 above, and further in view of Robbins et al (US 2014/0375681 A1).
Regarding claims 8 and 19,  Otsuki in view of Yamasaki discloses as set forth above, but does not specifically disclose wherein the transparent member includes one or more grating structure to output the image.  
Within the same field of endeavor, Robbins et al teaches that it is desirable in eyeglasses type wearable electronic devices for transparent members to comprise gratings for the purpose of images toward respective eyes of a user (page 3, section [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the transparent member of  Otsuki in view of Yamasaki to include one or more grating structure to output the image since Robbins et al teaches that it is desirable for the purpose of images toward respective eyes of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 27, 2022